PER CURIAM.
We affirm Appellant’s convictions and sentences except as to Orange County Circuit Court Case No. 2015-CF-006417-0. As to' that - case, as the State properly concedes, Appellant cannot be convicted of fraudulent use of a credit card and petit theft. See Wolf v. State, 679 So.2d 351 (Fla. 5th DCA 1996). On remand, the trial court shall vacate Appellant’s petit theft conviction in Case No. 2015-CF-006417-0.
AFFIRMED in part, REVERSED’ in part, and REMANDED.
COHEN, C.J., ORFINGER and EDWARDS, JJ., concur.